In this compensation case the only issue is that of causal connection between the industrial accident suffered by the petitioner’s husband and his death which occurred two months later. The issue is one of fact. The statute gives this court no authority to decide facts. Another tribunal has been established for such purpose and except in case of fraud its findings of fact are final. Its errors of law are of course Subject to review and correction by the court.
It is said that the Commissioner made an error of law in that he without evidence determined, in favor of the petitioner, the fact of causal connection.
If he made this finding without legal evidence it was an error of law. It was a. violation of a fundamental legal principle. Orff’s Case, 122 Maine, 114.
But the finding is supported by the opinion, introduced in evidence, of a reputable physician who attended and treated the patient. While such an opinion may fall far short of being a demonstration we cannot under the circumstances of this case say that a finding so supported is a finding without evidence. Appeal dismissed. Decree affirmed.